                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

RICHARD FOSTER                                                                     PLAINTIFF
ADC #168964

V.                                    No. 4:17CV00748-JM-JTR

GARY ANDREWS, Lieutenant,
Faulkner County Jail Unit 1, et al.                                              DEFENDANTS


                                              ORDER

       The Court has reviewed the Recommendation submitted by United States Magistrate Judge

J. Thomas Ray. No objections have been filed. After careful review, the Recommendation is

approved and adopted in its entirety as this Court’s findings in all respects.

       IT IS THEREFORE ORDERED that Defendants’ Motion for Summary Judgment

(Document #29) is granted, and all claims against them are dismissed with prejudice.

       Dated this 4th day of September, 2019.


                                                            ________________________________
                                                            UNITED STATES DISTRICT JUDGE
